IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MICHAEL DOUGLAS MULKEY,                               No. 69593
                                  vs. Appellant,

                      WYMAN COOPER,
                                                                                     SLED
                                             Respondent.                           FEB 0 1 2016



                                           ORDER DISMISSING APPEAL
                                 This is a pro se appeal from an order denying appellant's
                      motion to extend his prison copywork limit. Second Judicial District
                      Court, Washoe County; Lidia Stiglich, Judge.
                                 Our review of the docketing statement and the documents
                      submitted to this court pursuant to NRAP 3(g) reveals a jurisdictional
                      defect. Specifically, it appears that the judgment or order designated in
                     the notice of appeal is not substantively appealable.     See NRAP 3A(b).
                     This court has jurisdiction to consider an appeal only when the appeal is
                     authorized by statute or court rule.   Taylor Constr. Co. v. Hilton Hotels,
                      100 Nev. 207, 678 P.2d 1152 (1984). No statute or court rule provides for
                     an appeal from an order denying a motion to extend prison copywork
                     limits. Accordingly, we conclude that we lack jurisdiction over this appeal,
                     and we
                                 ORDER this appeal DISMISSED.




                     IrSjae,                    J.
SUPREME COURT
                     Saitta                                    Pickering
         OF
      NEVADA


(0) 1947.4    )4VP
                                                                                        -633cY
                cc:   Hon. Lidia Stiglich, District Judge
                      Michael Douglas Mulkey
                      Glogovac & Pintar
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1907A                                            2